Citation Nr: 1619566	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 10 percent for left knee arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to July 1968.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This issue came before the Board in August 2012, at which time the Board remanded for a VA examination.  An adequate VA examination was conducted in September 2014.  The examiner's initial opinion was insufficient and an addendum opinion was obtained in September 2014.  The examination and both opinions, collectively, substantially comply with the Board's August 2012 remand directives.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also remanded the issue of a total disability rating based on individual unemployability (TDIU) for issuance of a VCAA notice and adjudication of the claim in a separate rating action.  In compliance with the Board's remand, the RO issued a proper VCAA notice in January 2013 and denied the claim in an October 2014 rating decision.  No further action is required for compliance with the August 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the Informal Hearing Presentation, the Veteran's representative identified TDIU as a claim before the Board.  However, the claim for TDIU is not before the Board at this time for the following reasons.  In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board did infer a TDIU claim and remanded it for development in 2012.  VA can bifurcate adjudication of the TDIU and increased rating claims, as long as the claimant has reasonable notice that this is being done.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Here, the Veteran received notice in the Board's 2012 Remand that the TDIU issue would return to the Board only if he filed an appeal, and the October 2014 rating decision denying TDIU also explicitly informed him that the issue was not part of his pending appeal.  He did not file a notice of disagreement.  There is nothing in the Rice case that the Board sees as somehow vitiating the finality of the 2014 rating decision when the Veteran was expressly informed the TDIU claim would not be part of his appeal unless he filed a notice of disagreement.  The Board notes the Veteran filed another TDIU claim in 2015 (he merely filed another claim; he did not express disagreement with the prior denial), and this was then denied in an April 2015 rating decision.  The April 27, 2015 notice letter again provided him his appellate rights; yet he did not file a notice of disagreement within one year.  Therefore, in the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  


FINDING OF FACT

The Veteran's left knee disability is manifested by flexion to, at worst, 60 degrees, with pain, and complaints of pain with activities such as walking, bending, and kneeling.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Rating Laws and Regulations 
  
Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is currently rated at 10 percent under Diagnostic Code 5010 for his left knee disability.  Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Under Diagnostic Code 5260, for limitation of flexion of the leg, the ratings are assigned as follows: flexion to 45 degrees (10 percent); flexion to 30 degrees (20 percent); and flexion to 15 degrees (30 percent).  Under Diagnostic Code 5261, for limitation of extension of the leg, the ratings are assigned as follows: extension to 10 degrees (10 percent); extension to 15 degrees (20 percent); extension to 20 degrees (30 percent); extension 30 degrees (40 percent); and extension to 45 degrees (50 percent).  The Veteran can receive separate ratings for limitation of flexion and extension if, in fact, such limitations are shown. 

Where limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is appropriate for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion.  Id. at Note (1). 

In light of the lay evidence, the Board additionally considered whether the Veteran would be entitled to an separate rating under Diagnostic Code 5257 for instability or subluxation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of orthopedic disorder, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect 
of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  In determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his assertions that a particular rating should be assigned.  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Evaluation Analysis

The Veteran contends that he is entitled to an evaluation greater than 10 percent for his left knee disability.  Before the Board in March 2012, the Veteran contended that he began to use a cane due to the increasing instability of his left knee.  He reported that the pain was not "that bad" until 2010.  At the time of the hearing, however, he stated that he had to rest after walking 600 feet due to the pain in his left leg and hip. 

The Veteran's VA records from September 2011 to September 2013 show consistent complaints of painful and limited flexion of the left knee.  In October 2011, a physical examination of the left knee and hip produced normal stability test results.  Diagnostic testing showed tricompartmental joint space narrowing, subchondral sclerosis, and osteophytosis consistent with osteoarthritis as well as possible small joint effusion.  The Veteran was prescribed a cane prior to this visit but he reported that he did not use it. 

The Veteran was afforded a VA examination for his bilateral knees in August 2008.  The Veteran reported experiencing pain, weakness, stiffness, swelling, giving way, and lack of endurance, but not heat, redness, locking, fatigability, or dislocation.  Upon physical examination, in the left knee, the examiner noted tenderness, guarding, and crepitus, but no edema, effusion, weakness, redness, heat, subluxation, genu recurvatum, or locking pain.  The Veteran's left leg had flexion to 120 degrees and extension to 0 degrees.  After repetitive motion testing, the left leg joint function was limited by pain, fatigue, weakness, and lack of endurance but there was no additional limitation of range of motion.  The examiner remarked that the Veteran's conditions had extensive effects on the Veteran's usual occupation as he had difficulty walking, standing, and kneeling.  The examiner did not distinguish the functional impact of the left knee disability from the Veteran's service-connected right knee disability. 

The Veteran was afforded a second VA examination for his bilateral knee conditions in October 2011.  The Veteran reported symptoms of lack of endurance, fatigability, and pain, but not weakness, stiffness, swelling, heat, redness, giving way, locking, deformity, tenderness, effusion, subluxation, or dislocation.  He also reported experiencing flare-ups as often as once per day, lasting approximately 12 hours.  During flare-ups, his ability to walk was limited.  Overall, the Veteran reported general difficulty walking and that he experiences pain in his left leg and hip that forces him to stop after about five minutes.  Upon physical examination, the left leg showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding, malalignment, drainage, subluxation, ankylosis, genu recurvatum, or locking.  There were signs of tenderness and crepitus.  Initial range of motion testing showed left leg flexion to 85 degrees with pain and extension to 0 degrees.  There was no additional degree of limitation following repetitive-use testing.  The examiner concluded that the Veteran's left leg joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  He opined that the Veteran's conditions affect the Veteran's usual occupation by joint issues and flare-ups which cause difficulty lifting, walking, standing, and sitting.  The examiner did not distinguish the functional impact of the left knee disability from the Veteran's service-connected right knee disability.

Following the Board's August 2012 remand, the Veteran was afforded a third VA examination for his left knee disability only in September 2012.  The Veteran reported that, since 2008, his left knee has lost significant range of motion, there is constant pain, and he is unable to walk more than 300 feet without pain.  He did not report symptoms of weakness, fatigue, or incoordination nor did he report that he used an assistive device as a normal mode of locomotion.  During flare-ups, he reported being unable to bend down or kneel.  The examiner opined that it would be speculative to determine whether the Veteran experienced additional limitation of motion as a result of pain, weakness, fatigability, or incoordination during flare-ups. Initial range of motion testing showed flexion to 60 degrees with pain and extension to 5 degrees without objective evidence of pain.  There was no additional limitation of motion after repetitive-use testing.  The examiner noted that the Veteran has functional loss caused by less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran had tenderness in the left knee but his stability tests were normal and there was no x-ray evidence of patellar subluxation.   

In a September 2013 addendum opinion, the same examiner explained that he could not estimate additional limitation of motion during flare-ups without speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under such conditions.  The examiner noted, however, that the Veteran did experience functional loss during flare-ups from pain, weakness, fatigability, or incoordination.  Specifically, the Veteran reported being unable to bend down or kneel during flare-ups and the examiner noted that the Veteran's condition prevented him from performing physical labor and interfered with locomotion, sitting, standing, and weight-bearing. 

The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran is not entitled to a rating greater than 10 percent for his left knee disability.  In making this determination, the Board finds the VA examinations particularly probative.  The objective testing shows that the Veteran has flexion to, at worst, 60 degrees, with pain, so he does not have symptoms consistent with flexion limited to 30 degrees, which is required for the next highest rating under Diagnostic Code 5260.  The most recent examination showed extension to 5 degrees, so a separate rating is not warranted under Diagnostic Code 5261, which would require extension limited to at least 10 degrees.  

The Board considered the Veteran's statements regarding his symptoms.  While the Veteran is competent to report that he subjectively feels like his knee gives out, his lay statements are outweighed by the medical evidence, where objective testing has shown no instability or subluxation.  A separate rating is therefore not warranted under Diagnostic Code 5257.

The Board has considered whether higher disability ratings for the right or left knee are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59. While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 32; Schafrath, 1 Vet.App. at 592.

In this case, the evidence shows that the Veteran complained of worsening knee pain that prevents him from kneeling or bending down during flare-ups.  Although the examiner in September 2014 was unable to estimate the additional limitation of motion the Veteran experiences during flare-ups, the examiner cited to the Veteran's reports of functional loss for perspective.  

In consideration of the evidence, the Board finds that any functional loss the Veteran experiences is accurately represented by his 10 percent disability rating.   Even though the Veteran complains of pain, pain alone is not enough to constitute functional loss.  The VA examinations show that the Veteran's most limited range of motion for forward flexion is 60 degrees, with 5 degrees for extension, even accounting for pain and repetitive motion.  More importantly, a VA outpatient record dated in March 2014 shows the Veteran's report of exercising 6 days a week, including walking and rope climbing, so the functional limitations he experiences due to his left knee condition are clearly minimal and have little impact on his physical activities.  Even accounting for the functional loss the Veteran experiences during flare-ups, the Veteran's disability picture more nearly approximates the criteria for a 10 percent rating.  For these reasons, the Board finds that the Veteran's symptoms and impairment do not warrant a rating greater than 10 percent under the appropriate diagnostic codes.  


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected left knee disability during the period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria and functional loss considerations, and no referral for extraschedular consideration is required.  The Veteran's knee disability is manifested by symptoms of limited motion and pain.  Motion limited by such factors is considered by the schedular rating criteria for the musculoskeletal system, which includes the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.  Thus, the Veteran's symptoms have been explicitly addressed by the rating criteria.  Higher ratings are available if additional limitations or instability is shown, as discussed above.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  





Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claim.  In March 2008, the RO mailed the Veteran letters that outlined the evidence required to substantiate his claims, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA treatment records, and supporting lay statements.  The Veteran was also afforded VA compensation and pension examinations in August 2008, October 2011, and September 2013 to assist in determining the severity of the Veteran's disabilities.  An addendum opinion to the September 2013 examination was issued in September 2014.  The examinations and opinions were adequate because they were performed by a medical professional, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  

Additionally the Veteran provided testimony at a Board hearing in March 2012.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to an increased rating for left knee arthritis is denied. 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


